DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. (US Pub. No. 2014/0007700 A1) shows a hand gesture (i.e. motion) recognition sensor (Figs. 1, 5 and 6 and paras. 35 and 36) comprising: at least one strain unit 915 configured to measure a physical change in an epidermis (i.e. hand) of a human body (Figs. 5, 6 and 9 and paras. 73 and 92 – 102); and at least one bump unit (projection 914) located in a measurement direction of the at least one strain unit so as not to overlap the at least one strain unit (Fig. 9 and para. 98), the at least one bump unit configured to amplify the physical change (Fig. 9 and paras. 92 – 102). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 3 recites that the at least one serpentine portion comprises at least two serpentine portions, wherein the at least one strain unit is configured such that measurement directions of the at least two serpentine portions are perpendicular to 
		Claim 6 recites a second base layer adhered to a bottom of the first base layer;
a second sensor layer formed under the second base layer, at least one second strain unit and a second electrode pattern are formed in the second sensor layer, and a second cover layer configured to cover the second sensor layer to protect the second sensor layer.	
		The prior art of record does not show this configuration, therefore claim 6 is allowable.
		Claim 8 is allowable at least by virtue of its dependence on claim 6.    
		Claim 7 recites at least one second bump unit formed under the first base layer, and at least two second strain units formed under the first base laver, the at least one second bump unit disposed between the at least two second strain units.
		The prior art of record does not show this configuration, therefore claim 7 is allowable.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627